ALLOWABILITY NOTICE

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2021 was filed after the mailing date of the Non-final on 08/06/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Pertinent Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Veltrop (US 20110283714 A1) discloses, a refrigerated point-of-use food holding cabinet keeps food products cold in compartments having cross sections that are substantially U-shaped.  Food products are kept refrigerated using heat-absorbing, heat-exchangers thermally coupled to the U-shaped compartment.  Refrigeration is provided by either a conventional reversed-Brayton cycle, one or more Peltier devices or a chilled, re-circulating liquid that does not change phase as it circulates but which is chilled by another refrigeration system, such as a conventional refrigeration system.  An optional cover helps prevent food flavor transfers between compartments.  Semiconductor temperature sensors and a computer effectuate temperature control.
Buncher et al. (US 20150182074 A1) discloses, a grill apparatus (1), in the lower part (2) of which there is provided a heat conducting cone (4) which is held in a central position and in which an adjustment cone is rotatably mounted.  Both cones (4, 7) have heat conducting means 
Haen (US 5355868 A), discloses, the article includes at least a pair of plates (and preferably four plates), each of which has rows of apertures.  The plates are in partial overlapping contact with one another and those apertures at the kettle central region are at least partially closed by the other plate.  On the other hand, those plate apertures at the kettle side perimeter regions are fully open.  Upward air flow at the kettle central region is restricted, heat is distributed toward the sides of the kettle and the temperature gradient across the cooking surface is materially improved.  A retrofit kit and details of the heat distribution plate are also disclosed.

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney John Burke on 12/02/2021. The application has been amended as follows:

In claim 1:
In line 3, after “an”, delete “oven body that defines the hollow space, the”,
In lines 3, after “oven body comprising”, delete “a plurality of connected sides, the 
In line 5, after “the plurality of wall layers of”, delete “one or more connected”, and replace with “each of the top, the bottom, the left, and the right”,
In line 6, after “, wherein the”, insert “plurality of the”,
In line 7, after “the oven body”, insert “, wherein the plurality of wall layers of each of the top, the bottom, the left and the right sides comprise a first wall layer which is a wall layer positioned closest to the hollow space”,
In line 8, after “a dividing wall”, delete the comma “,”, 
In line 8, after “an adjustable vent”, insert “, wherein the dividing wall is vertically”,
In line 8, after “joined to”, delete “a”, and replace with “the”,
In line 9, after “the plurality of wall layers”, insert “of each of the top and the bottom sides”, 
In line 9, after “the first wall layer”, insert “of the plurality of wall layers of each of the top and the bottom sides”, 
In line 10, after “hollow space to”, insert “vertically”,
In line 10, after “, and where in the”, insert “adjustable”,
In line 11, after “the multiple baking areas”, insert “, 
wherein the dividing wall comprises a second plurality of carbon nanotubes that are oriented to direct thermal conductivity within the dividing wall”.
The amendments above result in amended claim 1 to appear as (deletions strikethrough, and insertions underlined):

a heat source configured to heat a hollow space within the oven;
an a top, a bottom, a left, and a right sides that are connected to one another to form the hollow space top, wherein the top, the bottom, the left, and the right sides each comprises a plurality of wall layers, and wherein one or more of the wall layers of the plurality of wall layers of each of the top, the bottom, the left, and the right sides comprise a plurality of carbon nanotubes, wherein the plurality of the carbon nanotubes are oriented to traverse direct thermal conductivity within the oven body, wherein the plurality of wall layers of each of the top, the bottom, the left and the right sides comprise a first wall layer which is a wall layer positioned closest to the hollow space; and
a dividing wall[[,]] comprising an adjustable vent, wherein the dividing wall is vertically and removably joined to [[a]] the first wall layer of the plurality of wall layers of each of the top and the bottom sides, wherein the dividing wall extends from the first wall layer of the plurality of wall layers of each of the top and the bottom sides into the hollow space to vertically segregate the hollow space into multiple baking areas, and wherein the adjustable vent controls atmosphere traversal between two or more baking areas of the multiple baking areas, 
wherein the dividing wall comprises a second plurality of carbon nanotubes that are oriented to direct thermal conductivity within the dividing wall.

In claim 2:
In line 1, after “claim 1,”, delete “wherein the plurality of connected sides comprise the plurality of wall layers, and” in lines 1 and 2, 

In line 2 after “the plurality of wall layers”, insert “of each of the top, the bottom, the left, and the right sides”,
In line 3, after “an additive”, insert “positioned”,
In line 4, after “the first wall layer”, insert “of the plurality of wall layers of each of the top, the bottom, the left, and the right sides”.
The amendments above result in amended claim 2 to appear as (deletions strikethrough, and insertions underlined):
2. (Currently Amended) The oven of claim 1, the first wall layer of the plurality of wall layers of each of the top, the bottom, the left, and the right sides comprises the plurality of carbon nanotubes and the plurality of carbon nanotubes are an additive positioned within the first wall layer of the plurality of wall layers of each of the top, the bottom, the left, and the right sides.

In claim 3:
In line 1, after “the plurality of wall layers”, insert “of each of the top, the bottom, the left, and the right sides”.
The amendments above result in amended claim 3 to appear as (deletions strikethrough, and insertions underlined):

3. (Currently Amended) The oven of claim 2, wherein the plurality of wall layers of each of the top, the bottom, the left, and the right sides comprise a first sensor configured to monitor an environment of the hollow space. 

In claim 4:
In line 1, after “the plurality of wall layers”, insert “of each of the top, the bottom, the left, and the right sides”.
The amendments above result in amended claim 4 to appear as (deletions strikethrough, and insertions underlined):
4. (Currently Amended) The oven of claim 3, wherein the plurality of wall layers of each of the top, the bottom, the left, and the right sides comprises a second sensor configured to monitor an object located with the hollow space.

Cancel claim 5.

In claim 6:
In line 1, after “claim”, delete “5” and replace with “1”,
In line 2, after “the first wall layer”, insert “of the plurality of wall layers of each of the top, the bottom, the left, and the right sides”.
The amendments above result in amended claim 6 to appear as (deletions strikethrough, and insertions underlined):
6. (Currently Amended) The oven of claim [[5]] 1, further comprising a coating covering at least a portion of a surface of the first wall layer of the plurality of wall layers of each of the top, the bottom, the left, and the right sides, the surface facing towards the hollow space, and the coating having an emissivity greater than or equal to 0.8 and less than or equal to 1.0.

In claim 7:
In line 1, after “a second dividing wall”, insert “is vertically and”,
In line 2, after “the first wall layer”, insert “of the plurality of wall layers of each of the top, the bottom, the left, and the right sides”.
The amendments above result in amended claim 7 to appear as (deletions strikethrough, and insertions underlined):
7. (Currently Amended) The oven of claim 6, further comprising a second dividing wall is vertically and removably joined to the first wall layer of the plurality of wall layers of each of the top, and the bottom sides, and wherein the second dividing wall can be interchanged with the dividing wall. 

	Cancel claim 8.

In claim 9:
In line 1, after “claim”, delete “8” and replace with “1”,
The amendments above result in amended claim 9 to appear as (deletions strikethrough, and insertions underlined):

9. (Currently Amended) The oven of claim [[8]] 1, wherein the dividing wall is at least partially covered by a second coating, the second coating having emissivity greater than or equal to 0.8 and less than or equal to 1.0.

In claim 10:

In line 5, after “the first sensor”, delete “and/or” and replace with “or”.
The amendments above result in amended claim 10 to appear as (deletions strikethrough, and insertions underlined):
10. (Currently Amended) The oven of claim 9, wherein the first wall layer of the plurality of wall layers of each of the top, the bottom, the left, and the right sides comprises a first sensor, the dividing wall comprises a second sensor, and the second dividing wall comprises a third sensor, wherein the first sensor, the second sensor, and the third sensor are configured to monitor the hollow space and wherein the third sensor is of a different type from the first sensor [[and/or]] or the second sensor. 

In claim 21:
In line 2, after “direct thermal conductivity along”, delete “a wall layer”, and replace with “the one or more wall layers”
In line 2, after “the plurality of wall layers”, insert “of each of the top, the bottom, the left, and the right sides”.
The amendments above result in amended claim 21 to appear as (deletions strikethrough, and insertions underlined):
21. (Currently Amended) The oven of claim 1, wherein the carbon nanotubes are oriented to direct thermal conductivity along the one or more wall layers of the plurality of wall layers of each of the top, the bottom, the left, and the right sides.

In claim 22:
In line 2, after “direct thermal conductivity through”, delete “a wall layer”, and replace with “the one or more wall layers”
In line 2, after “the plurality of wall layers”, insert “of each of the top, the bottom, the left, and the right sides”.
The amendments above result in amended claim 22 to appear as (deletions strikethrough, and insertions underlined):
22. (Currently Amended) The oven of claim 1, wherein the carbon nanotubes are oriented to direct thermal conductivity through the one or more wall layers of the plurality of wall layers of each of the top, the bottom, the left, and the right sides.

In claim 24:
In line 2, after “direct thermal conductivity through”, delete “a wall layer”, and replace with “the one or more wall layers”
In line 3, after “the plurality of wall layers”, insert “of each of the top, the bottom, the left, and the right sides”.
The amendments above result in amended claim 24 to appear as (deletions strikethrough, and insertions underlined):
24. (Currently Amended) The oven of claim 1, wherein the carbon nanotubes are oriented in a variety of contradictory directions to inhibit thermal conductivity through the one or more wall layers of the plurality of wall layers of each of the top, the bottom, the left, and the right sides.

In claim 25:
In line 2, after “a catalyst material disposed on”, delete “a wall layer”, and replace with “the one or more wall layers”
In line 2, after “the plurality of wall layers”, insert “of each of the top, the bottom, the left, and the right sides”.
In line 4, after “the catalyst material disposed on”, delete “wall layer”, and replace with “one or more layers”.
The amendments above result in amended claim 25 to appear as (deletions strikethrough, and insertions underlined):
25. (Currently Amended) The oven of claim 1, further comprising:
a catalyst material disposed on the one or more wall layers of the plurality of wall layers of each of the top, the bottom, the left, and the right sides that facilitates growth of the plurality of carbon nanotubes, wherein the plurality of carbon nanotubes are oriented based on a pattern of the catalyst material disposed on the one or more layers 

In claim 29:
In line 3, after “an”, delete “oven body that defines the hollow space, the”,
In lines 3, after “oven body comprising”, delete “a plurality of connected sides, the plurality of connected” in lines 3 and 4, and replace with “a top, a bottom, a left, and a right sides that are connected to one another to form the hollow space top, wherein the top, the bottom, the left, and the right”,
In line 5, after “the plurality of wall layers of”, delete “one or more connected”, and replace with “each of the top, the bottom, the left, and the right”,

In line 7, after “the oven apparatus”, insert “, wherein the plurality of wall layers of each of the top, the bottom, the left and the right sides comprise a first wall layer which is a wall layer positioned closest to the hollow space”,
In line 8, after “a catalyst material disposed on”, delete “a wall layer”, and replace with “the one or more of the wall layers”, 
In line 8, after “of the plurality of wall layers”, insert “of each of the top, the left, the bottom, and the right sides”,
In line 10, after “the catalyst material disposed on”, delete “the wall layer”, and replace with “the one or more of the wall layers”,
In line 11, after “a dividing wall”, delete the comma “,”, 
In line 11, after “an adjustable vent”, insert “, wherein the dividing wall is vertically”,
In line 11, after “joined to”, delete “a” and replace with “the”,
In line 12, after “the plurality of wall layers”, insert “of each of the top and the bottom sides”, 
In line 12, after “the first wall layer”, insert “of the plurality of wall layers of each of the top and the bottom sides”, 
In line 13, after “hollow space to”, insert “vertically”,
In line 13, after “, and where in the”, insert “adjustable”,
In line 14, after “the multiple baking areas”, insert “, 
wherein the dividing wall comprises a second plurality of carbon nanotubes that are oriented to direct thermal conductivity within the dividing wall”.
The amendments above result in amended claim 29 to appear as (deletions strikethrough, 
29. (Currently Amended) An oven apparatus comprising:
a heat source configured to heat a hollow space within the oven apparatus;
an  a top, a bottom, a left, and a right sides which are connected to one another to form the hollow space, the top, the bottom, the left, and the right sides each comprises a plurality of wall layers, and wherein one or more of the wall layers of the plurality of wall layers of each of the top, the bottom, the left, and the right sides comprise a plurality of carbon nanotubes, wherein the plurality of the carbon nanotubes are oriented to direct thermal conductivity within the oven apparatus, wherein the plurality of wall layers of each of the top, the bottom, the left and the right sides comprise a first wall layer which is a wall layer positioned closest to the hollow space;
a catalyst material disposed on [[a]] the one or more of the wall layers of each of the top, the left, the bottom, and the right sides that facilitates growth of the plurality of carbon nanotubes, wherein the plurality of carbon nanotubes are oriented based on a pattern of the catalyst material disposed on the one or more of the wall layers; and
a dividing wall[[,]] comprising an adjustable vent [[and]], wherein the dividing wall is vertically and  removably joined to [[a]] the first wall layer of the plurality of wall layers of each of the top, and the bottom sides, wherein the dividing wall extends from the first wall layer of the plurality of wall layers of each of the top and bottom sides into the hollow space to vertically segregate the hollow space into multiple baking areas, and wherein the adjustable vent controls atmosphere traversal between two or more baking areas of the multiple baking areas, 
wherein the dividing wall comprises a second plurality of carbon nanotubes that are oriented to direct thermal conductivity within the dividing wall.

In claim 30:
In line 3, after “an”, delete “oven body that defines the hollow space, the”,
In lines 3, after “oven body comprising”, delete “a plurality of connected sides, the plurality of connected” in lines 3 and 4, and replace with “a top, a bottom, a left, and a right sides that are connected to one another to form the hollow space top, wherein the top, the bottom, the left, and the right”,
In line 5, after “the plurality of wall layers of”, delete “one or more connected”, and replace with “each of the top, the bottom, the left, and the right”,
In line 6, after “, wherein the”, insert “plurality of the”,
In line 7, after “the oven”, insert “, wherein the plurality of wall layers of each of the top, the bottom, the left and the right sides comprise a first wall layer which is a wall layer positioned closest to the hollow space”,
In line 8, after “a catalyst material disposed on”, delete “a wall layer”, and replace with “the one or more of the wall layers”, 
In line 8, after “of the plurality of wall layers”, insert “of each of the top, the left, the bottom, and the right sides”,
In line 10, after “the catalyst material disposed on”, delete “the wall layer”, and replace with “the one or more of the wall layers”,
In line 11, after “a dividing wall”, delete the comma “,”, 
In line 11, after “an adjustable vent”, insert “, wherein the dividing wall is vertically”,

In line 12, after “the plurality of wall layers”, insert “of each of the top and the bottom sides”, 
In line 12, after “the first wall layer”, insert “of the plurality of wall layers of each of the top and the bottom sides”, 
In line 13, after “hollow space to”, insert “vertically”,
In line 13, after “, and where in the”, insert “adjustable”,
In line 15, after “the plurality of wall layers”, insert “of each of the top, the bottom, the left, and the right sides”, 
In line 16, after “the hollow space”, insert “, 
wherein the dividing wall comprises a second plurality of carbon nanotubes that are oriented to direct thermal conductivity within the dividing wall”.
The amendments above result in amended claim 30 to appear as (deletions strikethrough, and insertions underlined):
30. (Currently Amended) An oven comprising:
a heat source configured to heat a hollow space within the oven;
an  a top, a bottom, a left, and a right sides that are connected to one another to form the hollow space, the top, the bottom, the left, and the right sides each comprises a plurality of wall layers, and wherein one or more of the wall layers of the plurality of wall layers of each of the top, the bottom, the left, and the right sides comprise a plurality of carbon nanotubes, wherein the plurality of the carbon nanotubes are oriented to direct thermal conductivity within the oven, wherein the plurality of wall layers of each of the top, the bottom, the left and the right sides comprise a first wall layer which is a wall layer positioned closest to the hollow space;
a catalyst material disposed on the one or more of the wall layers of the plurality of wall layers of each of the top, the bottom, the left and the right sides that facilitates growth of the plurality of carbon nanotubes, wherein the plurality of carbon nanotubes are oriented based on a pattern of the catalyst material disposed on the one or more of the wall layers; and
a dividing wall[[,]] comprising an adjustable vent [[and]], wherein the dividing wall is vertically and removably joined to [[a]] the first wall layer of the plurality of wall layers of each of the top, and the bottom sides, wherein the dividing wall extends from the first wall layer of the plurality of wall layers of each of the top and the bottom sides into the hollow space to vertically segregate the hollow space into multiple baking areas, and wherein the adjustable vent controls atmosphere traversal between two or more baking areas of the multiple baking areas,
wherein the plurality of wall layers of each of the top, the bottom, the left and the right sides comprise a sensor configured to monitor an environment of the hollow space,
wherein the dividing wall comprises a second plurality of carbon nanotubes that are oriented to direct thermal conductivity within the dividing wall.

Reasons for Allowance
Allowance of claims 1-4, 6-7, 9-10, 21-25, and 27-30 is indicated because the prior art of record (Bombardieri) do not disclose/suggest the combination of “a dividing wall of an oven comprises an adjustable vent, and carbon nanotubes that are oriented to direct thermal conductivity within the dividing wall, wherein the dividing wall is vertically and removably joined to the first wall layer of the plurality of wall layers of each of the top, and the bottom sides so that the dividing wall is extending from the first wall layer of the plurality of wall layers of each of the top and the bottom sides into the hollow space to vertically segregate the hollow space into multiple baking areas, wherein the adjustable vents controls atmosphere traversal between two or more baking areas of the multiple baking areas” as cited in the amended claims 1, 29, and 30 above.
The prior art of record (Bombardieri) do not disclose the combination of elements above.
Bombardieri discloses, a heat source (heating device 13 in Fig. 3) configured to heat a hollow space within the oven (see cooking cavity or chamber 2 in Fig. 1);
an oven body comprising a top (see top wall 6), a bottom (see bottom 7), a left, and a right sides (see side walls 3 and 4) that are connected to one another to form the hollow space top (see Fig. 1), wherein the top, the bottom, the left, and the right sides each comprises a plurality of wall layers (see Fig. 3 and disclosed in para 0044), and wherein one or more of the wall layers of the plurality of wall layers of each of the top, the bottom, the left, and the right sides comprise a plurality of carbon nanotubes, wherein the plurality of the carbon nanotubes are oriented to traverse direct thermal conductivity within the oven body (see Fig. 3 and disclosed in para 0039-0041), wherein the plurality of wall layers of each of the top, the bottom, the left and the right sides comprise a first wall layer which is a wall layer positioned closest to the hollow space (see Fig3 and disclosed in para 0042).
Khizar teaches, an oven with a horizontal dividing wall into the hollow space of the oven, wherein the dividing wall has an electrically conductive gasket 44 through the use of the small-diameter, long-length carbon nano-tubes (disclosed in para 0014).
McFedden teaches, an air fryer with adjustable vents on the side walls (see Fig. 5 and para 0048).
However,  at the time the invention was made, one of ordinary skill in the art would not have found obvious teachings or motivation among other prior arts to modify the prior primary prior art reference (Bombardieri)), such as “a dividing wall of an oven comprises an adjustable vent in combination with the carbon nanotubes that are oriented to direct thermal conductivity within the dividing wall, wherein the dividing wall is vertically and removably joined to the first wall layer of the plurality of wall layers of each of the top, and the bottom sides so that the dividing wall is extending from the first wall layer of the plurality of wall layers of each of the top and the bottom sides into the hollow space to vertically segregate the hollow space into multiple baking areas, wherein the adjustable vents controls atmosphere traversal between two or more baking areas of the multiple baking areas” ; thus the claimed invention is non-obvious over the prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached at 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761                                                                                                                                                                                                        

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761